Citation Nr: 0304729	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  94-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left arm 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William Donnelly


INTRODUCTION

The appellant is a veteran who had qualifying active service 
from January 1956 to September 1964.  He also had subsequent 
dishonorable (and non-qualifying) service from December 18, 
1964 to August 30, 1966.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 1993 
rating decision by the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at hearings before a hearing officer at the RO in 
May 1994 and April 1997, and before the undersigned at the RO 
in December 2001.


FINDINGS OF FACT

1.  A jaw, neck, left arm, or low back disorder was not 
manifested in service.  

2.  There is no competent evidence of a jaw disability.

3.  There is no competent evidence of a nexus between the 
veteran's current neck disability and service; there is no 
evidence that arthritis of the neck was manifested in the 
first post-service year.

4.  There is no competent evidence of a nexus between the 
veteran's current left arm disability and service.

5.  There is no competent evidence of a nexus between the 
veteran's current low back disability and service; there is 
no evidence that arthritis of the low back was manifested in 
the first post-service year.


CONCLUSIONS OF LAW

1.  Service connection for a jaw disability is not warranted.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

3.  Service connection for a left arm disability is not 
warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have now been considered on the merits.  The 
record includes service medical records (The veteran served 
under two names and records under both names have been 
obtained.),VA treatment and examination reports, and private 
medical records.  The appellant was notified of the 
applicable laws and regulations.  Discussions at the Travel 
Board hearing, the rating decision, the statement of the 
case, and the supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefits sought and what evidence VA has obtained.  He was 
notified of the enactment and provisions of the VCAA in the 
April 2002 Board decision.  Further, in discussions at the 
Travel Board hearing, the veteran was informed of what 
specific evidence VA would obtain on his behalf, and what 
information or evidence he was responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran alleges that while in service, he was involved in 
a serious motor vehicle accident in 1962, and was treated at 
Womack Army Hospital.  He states that the injuries included 
to his jaw, left arm, low back, and neck.

Service medical records reveal no complaints of, or treatment 
for, problems with the jaw, left arm, back, or neck.  On May 
1965 separation examination, there was no notation of any 
accident or serious injury.  The veteran did not report any 
orthopedic problems of any kind.  The same is true of a 
September 1964 enlistment examination and an August 1966 
discharge examination.

Private chiropractic treatment records from March 1980 to 
October 1983 reveal complaints of back pain.  The records, 
submitted by the veteran, consist of an initial evaluation, 
which makes no mention of any motor vehicle accident, and a 
payment record.  The veteran stated on his initial evaluation 
that he had never had prior chiropractic treatment.

In May 1994 testimony, the veteran stated that all of his 
claimed disabilities stemmed from a head-on car accident at 
Fort Bragg.  He had to be cut from his car.  His dentures and 
jaw were broken.  His jaw was in so many pieces a mask was 
required to hold him face together.  Doctors had to "sew his 
head back on."  His ribs were caved in.  He stated he 
originally filed his claim in 1967.  He saw a chiropractor 
soon after separation from service.

VA treatment records from May 1993 to December 1996 reveal 
complaints of low back and neck pain.  Arthritis was 
initially diagnosed.  In December 1993, the veteran stated 
that he was in a car wreck in the early 1960's; he broke his 
jaw.  An August 1994 note indicated that the veteran's right 
leg was approximately 1 inch shorter than the left.  He 
complained of paresthesia in both hands.  In late 1996, 
degenerative disc disease of the lumbar and cervical spine 
was diagnosed.  The veteran reiterated that his problems 
began when he struck his head on the windshield in a car 
accident in 1963.

Private medical records from July to October 1995 reveal 
treatment for low back and neck pain.  Herniated discs in the 
lumbar and cervical spines were diagnosed by MRI and CT 
myelogram.  On September 1995 physical therapy evaluation, 
the veteran reported that he had been seeing a chiropractor 
for 10 years.  He stated he had neck and back pain for 30 
years, since a 1962 car wreck.  On October 1995 nerve 
conduction study, the veteran reported a motor vehicle 
accident in 1963.

Further private medical records from September and October 
1995 reveal complaints of back and neck pain due to a motor 
vehicle accident 30 years prior.  The veteran reported being 
under a chiropractor's care for 15 to 20 years.

In April 1997, the veteran's wife submitted a statement 
saying that when she married him in May 1973, he had back 
problems.  He used a TENS unit and brace, and was treated by 
a doctor for 8 years.

On June 1997 hand examination, the veteran complained of 
persistent numbness in his right thumb due to a back problem.  
A 1996 injury to the right wrist was noted.  The paresthesia 
and mild motor weakness of the right thumb were considered 
due to the 1996 injury; but the veteran was also noted to 
have a herniated disc at C5-C6 possibly contributing to the 
problem.  No explanation was given regarding the cause of the 
disc problem.

On July 1997 spine examination, the veteran reported that he 
was in a head-on collision in 1963.  He sustained head and 
neck injuries, a fractured jaw, and had resultant back pain.  
He was hospitalized at Womack Army Hospital for 13 weeks.  He 
had been followed by chiropractors for 15 to 20 years, and 
had received various treatments.  An MRI of the cervical 
spine showed disc protrusion at C5-C6, and disc herniation at 
L4-L5, as well as degenerative spondylosis and minimal 
dextroscoliosis.  On examination, a one centimeter shortening 
of the right leg was noted.  The veteran stated this was due 
to impact trauma.  Degenerative disc disease at C5-C6, with 
some right hand neurological deficits; and degenerative disc 
disease at L4-L5, with some right leg neurological deficits, 
was noted.  The shortening of the right leg was described as 
an "incidental finding" which may contribute to back pain.

VA treatment records from August 1995 to December 2001 report 
complaints of and treatment for neck and back pain, as well 
as numbness of the arms and legs.  The veteran reported on 
October 1996 neurological evaluation that he was in a car 
accident in 1963.  He denied having any surgeries.  Neck and 
back pain most likely secondary to degenerative disc disease, 
and suspected peripheral neuropathy of the hands and feet 
were diagnosed.  In January 1999, he reported a history of a 
broken jaw.

In November 2001, the veteran's relatives submitted two 
statements saying that they had visited him in the hospital 
following his accident in the early 1960's.  They observed 
that the veteran had to wear a mask to hold his face 
together.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If arthritis is manifested to a 
compensable degree in the first post-service year, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In order to 
prevail on the merits on the issue of service connection, 
there must be medical evidence of current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West 12 
Vet. App. 247, 253 (1999). 



Jaw

There is no contemporaneous evidence corroborating the 
veteran's account of a serious 1963 car accident.  Records 
have been requested from Womack Army Hospital for the two 
different names under which the veteran served, and the 
hospital (where he alleges he was seen immediately following 
the accident) has repeatedly stated that there is no record 
of any treatment of the veteran.  Service medical records 
make no mention of an accident, or note any residuals, 
including scars, of an accident.  Several examinations took 
place within 2 or 3 years of the alleged accident, and they 
are silent as to any injuries or disabilities as alleged 
here.  Moreover, the veteran himself did not allege any 
orthopedic or facial skeletal problems on those examinations.  
Accordingly, his accounts of an accident during a qualifying 
period of service (with injuries of the nature and severity 
he describes) appear to be at odds with the evidentiary 
record as a whole.

Despite repeated requests by VA that the veteran provide 
medical evidence of treatment for the alleged conditions 
following separation from service, or even the names of 
doctors or providers VA might contact on his behalf, he has 
submitted no records prior to 1980.  The Board notes that in 
1966, immediately following his separation from service, the 
veteran claimed only an eye disability, and made no complaint 
of jaw (or arm, back or neck) problems.  

The sole evidence of the alleged accident is in statements of 
the veteran to health care providers (beginning in 1993) and 
VA, and in the 2001 statements of his relatives.  The Board 
finds that in light of the total silence of the contemporary 
medical records regarding an accident or any injuries which 
could be attributed to an accident, the preponderance of the 
evidence is against a finding that there was any significant 
jaw injury in service.

The medical records also reveal no complaints of or treatment 
for any disability of the jaw.  There is no competent 
evidence of any current jaw disability.  Service connection 
cannot be granted in the absence of a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Neck disability

The veteran has repeatedly complained of neck pain; and 
degenerative disc disease of the cervical spine has been 
diagnosed.  VA treating doctors have attributed this to a 
1963 car accident alleged the veteran, and described by him 
to the examiner.  However, as was discussed above, the 
evidence establishes that such accident, with the types of 
injuries described, never occurred.  An opinion based on a 
factually incorrect premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Therefore, there is no 
evidence of a nexus between the current neck disability and 
service.  

The initial diagnosis for the veteran's complaints of neck 
pain was arthritis.  As has been discussed, there is no 
medical evidence showing that such disability was manifested 
in the first post-service year.  Hence, presumptive service 
connection is t not warranted.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Left Arm

Peripheral neuropathy of both arms has been diagnosed.  
Several doctors have attributed this to, at least in part, 
degenerative disc disease of the cervical spine.  This is not 
a service connected disability; therefore any other 
disability arising out of may not be service connected on a 
secondary basis.  

There is no competent evidence of a nexus between any current 
left arm disability and service.  Consequently, service 
connection for a left arm disability (and more specifically 
peripheral neuropathy) is not warranted.

Low back

There is no evidence of treatment for a low back disability 
in service, or prior to 1980, despite repeated requests by VA 
and attempts to obtain all relevant evidence.  Even if the 
statement of the veteran's wife, that his back hurt in 1973, 
is accepted as evidence of a back disorder at that time, 
there is still a seven year gap between the first evidence of 
low back disability, and the veteran's separation from 
service.  
As has been discussed, all competent opinions relating the 
veteran's current low back disability, diagnosed as 
degenerative disc disease, to service are based on his 
account of an in-service motor vehicle accident.  The 
preponderance of the evidence is against a finding that such 
accident occurred, as described.  Hence, opinions relating 
current low back disability to such accident lack probative 
value.  Reonal, supra.  There is no evidence of a nexus 
between the low back disorder and service.  Moreover, as with 
the veteran's neck disability, presumptive service connection 
is not warranted in the absence of any evidence that 
arthritis of the low back was manifested in the first post-
service year.


ORDER

Service connection for a jaw disability is denied.

Service connection for a neck disability is denied.

Service connection for a left arm disability is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

